Citation Nr: 1524813	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-32 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left knee disability, including as secondary to a right knee disability. 

4.   Entitlement to service connection for a bilateral leg disability.

5.  Entitlement to a disability rating greater than 20 percent for residuals of a fractured jaw.  


REPRESENTATION

Veteran represented by:	Alpha Veterans Disability Advocates
ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a correspondence dated July 2012, the Veteran stated that he was seeking care and treatment for his teeth which he relates to his service-connected residuals of a fractured jaw.  The Board interprets this statement as a claim of service connection for a dental disability, including as due to service-connected residuals of a fractured jaw, for purposes of VA outpatient treatment only.  This claim has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an August 2008 rating decision, the RO denied service connection for a bilateral knee disability; the Veteran did not perfect an appeal as to that decision and it is now final.

2.  Evidence associated with the claims file since the August 2008 denial regarding service connection for a right knee disability does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.

3.  Evidence associated with the claims file since the August 2008 denial regarding service connection for a left knee disability relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim, to include a new theory of entitlement. 

4.  The Veteran does not have a current diagnosis of a left knee disability which could be attributed to active service.

5.  The Veteran does not have a current bilateral leg disability which could be attributed to active service.

6.  The record evidence shows that the Veteran's residuals of a fractured jaw are not limited to an inter-incisal range of motion from 11 to 20 mm.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2014).
 
2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received to reopen the claim for service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for a left knee disability, including as secondary to a right knee disability, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

5.  The criteria for service connection for a bilateral leg disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

6.  The criteria for a disability rating greater than 20 percent for residuals of a fractured jaw have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.150, Diagnostic Code (DC) 9905 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A letter dated in September 2011 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006), for the service connection claim.  As to the claims to reopen, the letter provided notice of the reason for the prior denial of the claims as required by Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In addition, for the increased disability rating claim, the letter provided the Veteran with notice of the type of evidence needed to substantiate the claim.  This included evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  Thus, VA's duty to notify has been met for these claims.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  The Veteran was provided a VA medical examination in June 2008 for his claim for service connection for a left knee condition.  In addition, he was provided a VA medical examination in August 2013 for his claim for an increased disability rating for his service-connected residuals of a fractured jaw.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed ones, and contain reasoned explanations.  

The Board notes that the Veteran was not afforded a VA examination for his claim for service connection for a bilateral leg disability.  As will be discussed below, there is currently no diagnosis of record for the claimed bilateral leg disability and there is no evidence of persistent or recurrent symptoms of the claimed disability.  Accordingly, a VA examination for the claimed bilateral leg disability is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).  Thus, VA's duty to assist has been met.

New and Material Evidence Claims

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim of service connection for a bilateral knee disability was denied by the RO in an August 2008 rating decision.  The evidence of record at the time of the August 2008 decision consisted of service treatment records, a VA examination report and VA medical records.  The RO denied the claim, noting that the evidence did not show that the Veteran's condition was as the result of an injury sustained while in service.

The Veteran was informed of that decision and of his appellate rights in a letter from the RO later that month.  The Veteran did not file a notice of disagreement with the decision, nor was any new and material evidence received during the remainder of the appeal period.  The August 2008 rating decision is therefore final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App.242, 251-52 (2010).
 
In June 2011, the Veteran submitted a request to reopen a claim of service connection for a bilateral knee disability.  The evidence associated with the claims file since the August 2008 rating action includes VA treatment records and lay statements from the Veteran.  In a correspondence dated in July 2012, the Veteran noted that he was struck by a car while on active duty and had injured his right knee.  He also noted that his left knee condition was secondary to his right knee injury.  

With respect to the Veteran's request to reopen the previously denied service connection claim for a right knee disability, the Board finds that the evidence associated with the claims file since the August 2008 rating action is "new" because it was not previously submitted to agency decision makers.  The evidence is not material as it does not relate to a previously unestablished fact necessary to substantiate the claim.  The more recent VA treatment records continue to show treatment for right knee pain which was already established at the time of the prior decision.  The Veteran's statements are redundant to the evidence already in the file.  The new evidence, both lay and medical, does not show that the Veteran's claimed right knee disability was the result of an injury sustained while in service.  

In view of the foregoing, the Board must conclude that the evidence added to the record since the August 2008 rating decision is duplicative of the evidence already of record, does not relate to an unestablished fact necessary to substantiate the claim, and/or does not raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, new and material evidence has not been received and the claim for service connection a right knee disability is not reopened.

With respect to the Veteran's request to reopen a previously denied service connection claim for a left knee disability, the Board finds that the evidence associated with the claims file since the August 2008 rating action is "new" because it was not previously submitted to agency decision makers. 

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade, 24 Vet. App. at 117.  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In a correspondence dated in July 2012, the Veteran stated that his left knee disability was secondary to his right knee injury.  In this regard, prior to this statement, the Veteran did not claim service connection for a left knee disability secondary to a right knee disability.  Thus, the Veteran's claim of service connection for a left knee disability is reopened due to this new theory of entitlement.  Id.; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Having reopened the Veteran's previously denied service connection claim for a left knee disability, the Board will proceed to adjudicate this claim on the merits.

Service Connection Claims

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995).

Left Knee Disability

The Veteran contends that he suffers from a left knee disability that is related to his claimed right knee disability.

Service treatment records dated in July 1989 show treatment for swelling of the left knee as a result of being hit by a car.  

Post service VA treatment records dated in December 2007 reflect x-ray results that show boney structures of the knee were intact.  There was no evidence of fracture or dislocation.  The joint spaces were well maintained and there was no associated soft tissue abnormality.  There was no evidence of joint infusion.  An impression of a normal left knee was provided.

The Veteran was afforded a VA examination in June 2008.  The Veteran complained of knee pain.  He was diagnosed with bilateral knee pain.  It was noted that his knee pain was not caused by his in-service injury.  

The Board finds that the preponderance of the evidence is against granting the claim of service connection for a left knee disability, including as secondary to a right knee disability.  First, VA medical records provide no diagnosis of a left knee disability.  Although the Veteran contends he has left knee pain, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In addition, there is nothing to suggest any relationship between the diagnosed left knee pain and the Veteran's service. 

In the absence of competent evidence of a present diagnosis of a left knee disability, there is no valid claim for service connection on a direct basis.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As treatment records reveal no diagnosis of a left knee disability, there is no reasonable basis to establish service connection.  The Board has considered whether the Veteran experienced a left knee disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the Veteran has complained of left knee pain, there is no evidence of a left knee disability at any time during the pendency of this appeal which could be attributed to active service.  Thus, service connection for a left knee disability is not warranted.

Next, the theory of entitlement on a secondary basis presupposes that there is an underlying service-connected disability.  See 38 C.F.R. § 3.310.  The findings set forth earlier in this decision reflect that the Veteran is not service connected for a right knee condition.  As there is no service-connected right knee disability, there is no factual or legal merit to his secondary service connection claim. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Leg Disability

Service treatment records dated in July 1989 show treatment for a right tibia fracture.  

VA treatment records dated in January 2008 show that the Veteran complained of chronic right leg pain.  A VA treatment record dated in March 2011 shows that the Veteran's bilateral legs were symmetrical and not swollen.  

The Board finds that the preponderance of the evidence does not support granting the Veteran's claim of service connection for a bilateral leg disability.  After a review of the evidence of record, the Veteran has not identified or produced any evidence, medical or otherwise, that would tend to show that he currently has a clinical diagnosis referable to his claimed bilateral leg condition that is related to service.  The Board acknowledges the Veteran's claim that he has leg pain.  The VA treatment records do not reveal a diagnosis for a current leg condition.  The Board is sympathetic to the Veteran's assertions, and recognizes that he is competent to report symptoms; however, the Board ultimately places more probative weight on the lack of clinical diagnosis and contemporaneous statements upon separation.  While the presence of pain is capable of lay observation, determining the diagnosis and etiology of such requires medical expertise.  Accordingly, the Veteran's lay opinion as to the diagnosis or etiology of his bilateral leg disability is not competent medical evidence and is assigned no probative weight.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  The evidence does not show that the Veteran has a bilateral leg condition.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 319.

Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned. 

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40 (2014).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45 (2014).  See also Deluca v. Brown, 8 Vet. App. 202.

The Veteran contends that his service-connected residuals of a fractured jaw warrants a rating in excess of the 20 percent currently assigned.  The Veteran's service-connected disability has been evaluated under Diagnostic Code (DC) 9905 for limited motion of the temporomandibular articulation.  38 C.F.R. § 4.150.  Under DC 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is warranted when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is warranted when the range is limited to 0 to 10 mm.  

Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, DC 9905, Note.

The Veteran was afforded a VA temporomandibular joint examination in August 2013.  He reported grinding in the lower right side of his gums when eating. 

Upon examination, the Veteran's range of motion for lateral excursion was greater than 4 mm.  His range of motion for opening his mouth, measured by inter-incisal distance, was greater than 40 mm.  Pain began at the endpoints for both measurements.  The Veteran's range of motion after repetitive use remained the same.  Functional loss or functional impairment was noted as weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement.  Localized tenderness or pain on palpation was found.  Clicking or crepitation of joints or soft tissues were noted on the Veteran's right side.  The examiner noted that during use or flare-ups, that the Veteran's range of motion loss was approximately 20 mm.  Panoramic x-ray results were within normal limits. 

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 20 percent for his service-connected residuals of a fractured jaw.  The evidence shows that the Veteran's inter-incisal range does not meet the criteria for a disability rating greater than 20 percent under DC 9905.  See 38 C.F.R. § 4.150, DC 9905; see also Massey v. Brown, 7 Vet. App. 204 (1994)(holding that in the application of schedular ratings, VA must only consider the factors as enumerated in rating criteria).  There is no objective evidence of inter-incisal range of motion less than 20 mm, even with consideration of functional loss due to pain or flare-ups, localized tenderness or pain on palpation and clicking or crepitation.  See DeLuca, 8 Vet. App. at 202.  Further, the evidence of record does not suggest that the Veteran's inter-incisal range is limited to 11 to 20 mm.  Under these circumstances, the Board concludes that the criteria for a disability rating greater than 20 percent under DC 9905 have not been met. 

The Veteran has competently and credibly provided lay statements as to the pain that occurs due to his service-connected fractured jaw.  The United States Court of Appeals for Veterans Claims has held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id.  Although the Veteran's complaints of jaw pain have been noted, the medical evidence of record fails to demonstrate that such has contributed to any additional limitation of inter-incisal motion that would warrant a higher rating under the rating schedule.

The Board has also considered the applicability of other DC's under 38 C.F.R. § 4.150.  There is no objective medical evidence of loss of, nonunion, or malunion of the mandible so as to warrant a higher evaluation under DCs 9901, 9902, 9903 or 9904.  In addition, as the medical evidence has not demonstrated impairment of the ramus, condyloid process, coronoid process, hard palate, loss of all teeth or maxilla or that the Veteran suffers from chronic osteomyelitis or osteoradionecrosis, the Board concludes that the remaining DCs under 38 C.F.R. § 4.150 also do not apply. 

Other Considerations

With regard to the Veteran's increased rating claim, the evidence shows that the Veteran's service-connected fractured jaw disability results in symptoms of pain and limited motion.  The Board finds that the rating criteria considered reasonably describe the Veteran's disability level and these symptoms.  To the extent a type of effect is not listed in the rating criteria, it is the underlying symptom that results in the effect of the disability. Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected residuals of fractured jaw is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).

As a final matter, the Veteran has not asserted entitlement to a total disability rating based on individual unemployability (TDIU) and the claim is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  Accordingly, no action pursuant to Rice is necessary.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee denied, this claim is not reopened.

As new and material evidence has been received, the claim of service connection for a left knee disability is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a left knee disability, including as secondary to a right knee disability, is denied. 

Entitlement to service connection for a bilateral leg disability is denied.

Entitlement to a disability rating greater than 20 percent for residuals of a fractured jaw is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


